This is an application for a writ of prohibition to restrain the superior court from proceeding with the trial of petitioner upon an indictment found by a grand jury. In addition to the point made in Halsey v. Superior Court, ante, p. 71, [91 P. 987], petitioner claims that there was absolutely no evidence produced before the grand jury tending to show him to be guilty of any public offense. His contention is that an indictment found and presented without any evidence to warrant it is a nullity, and that the superior court is without jurisdiction to proceed thereon. It is, however, settled that an indictment may not be assailed on this ground. This question was fully considered in Inre Kennedy, 144 Cal. 634, [103 Am. St. Rep. 117, 78 P. 34]. The court there said, speaking through Mr. Justice McFarland: "An indictment is a record of the action of a judicial body, and such action is final when there is no appeal therefrom and no other method provided for reversing it; and there is no method for revising *Page 290 
it on the ground that there was not sufficient evidence to support it." That was a proceeding in habeas corpus, but there is no distinction material here between habeas corpus and prohibition. We are satisfied that the Kennedy case correctly states the law upon this matter, and that the rule there declared is applicable here. It follows that, so far as this proceeding is concerned, it is immaterial that there may have been no evidence introduced before the grand jury tending to show petitioner guilty of a public offense.
The application must be denied and it is so ordered.